Citation Nr: 1518248	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-10 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chest condition (chest pain) claimed as 
gastroesophageal reflux disease (GERD) and esophageal spasm.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

3.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Attorney on behalf of Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from: an October 2005 rating decision which denied service connection for esophageal spasm with chest pain, a March 2010 rating decision which continued the Veteran's noncompensable rating for hypertension, and a November 2011 rating decision which denied service connection for pseudofolliculitis by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was most recently remanded by the Board in June 2013 for development.         

The Veteran was scheduled to appear at a Travel Board hearing in November 2012, however, as the hearing transcript indicates, good cause for the Veteran's nonappearance was demonstrated and the Veteran's attorney presented argument on his behalf.  A transcript of that proceeding has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for an acquired psychiatric disability, to include PTSD has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran has a diagnosed post-service chest condition or GERD or esophageal spasm which is related to service.  

2.  The Veteran's current pseudofolliculitis barbae was at least as likely as not incurred during his active service.

3.  Resolving the benefit of doubt in the Veteran's favor, his hypertension has been manifested by a history of diastolic pressure of 100 or more which requires continuous medication for control beginning from November 2009.

4.  Throughout the rating period on appeal, the Veteran's hypertension has not been manifested by diastolic readings predominantly 110 or more or systolic readings predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a chest condition (chest pain) claimed as gastroesophageal reflux disease (GERD) and esophageal spasm have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for entitlement to service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for an initial evaluation of 10 percent beginning from November 2009, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104 Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters sent to the Veteran in July 2005, December 2009, and January 2011 advised the Veteran with what information or evidence is necessary to substantiate his service connection claims, and claim for an increased evaluation, as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letters were sent prior to the rating decisions in October 2005, March 2010, and November 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records from a private physician as well as from two emergency departments were associated with the Veteran's claims folder.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In November 2012 the Veteran's representative submitted testimony on behalf of the Veteran at a travel Board hearing.  As mentioned above, the Veteran had good cause for his nonappearance.  The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 497-498 (2010).  In addition, the claim was remanded and has been fully developed, thereby negating any prejudice.

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)(holding that VA must attempt to obtain SSA records).

The May 2014 Disability Benefits Questionnaire (DBQ) for hypertension  is adequate, the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Likewise, the VA examination concerning the Veteran's chest complaints are adequate.  The examination included physical examination and appropriate testing, and the examiner's findings/conclusions were adequately supported.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).


Chest Condition

The Veteran's STRs indicate that the Veteran complained of chest pain in-service.  The Veteran complained of left sided chest pain in April 1991.  A consultation sheet from December 1993 shows that the Veteran complained of mild left chest pain and tightness with physical exertion.  The Veteran reiterated his complaints in January 1994.  Separation examination dated in March 1994 revealed that the Veteran's heart and chest were normal.  Medical history taken at the time of his discharge examination revealed that the Veteran denied having heart problems or pain or pressure in his chest.

Private treatment records from Baptist Health from February 2003 show that the Veteran had an indication of chest pain, with findings of normal heart size, no mediastinal mass noted, normal lungs, and no effusion.  The impression given by medical staff was normal chest series.   Cardiopulmonary testing was conducted on the Veteran which showed an abnormal electrocardiogram due to atypical chest pain.  Conclusions from medical testing showed that the Veteran had good exercise tolerance, negative results for electrocardiographic or symptomatic
evidence of ischemia or arrhythmia, normal wall motion, normal ejection fraction with possible mid and apical anterior ischemia, and "in the presence of normal wall motion and normal ejection fraction this probably is artifact due to body habitus although one cannot be completely clear and cannot rule out the presence of ischemia."  The final report from the February 2003 cardiac catheterization indicated chest pain.

Private medical records from Dr. T. from January 2009 show that the Veteran had chest pains for a few weeks.  In February 2009, the Veteran complained of chest pain.  The physician determined that the Veteran had no acute disease, no infiltrate, no pneumothorax, and was given a Z-pack for his cough.   In November 2009, the Veteran denied having chest pain.  Records show that in November of 2009, the Veteran was transported to a private hospital because of hypertension urgency and chest pain.  The Veteran was diagnosed with "chest pain rule out acute coronary syndrome." In December 2009, the Veteran denied chest pain, though the physician diagnosed the Veteran as having chest pain (musculoskeletal).   

The Veteran underwent an April 2010 VA examination to determine whether or not he had a disability manifested by chest pain which was related to service.  The examiner noted the Veteran's reports of chest pain in-service, his post service cardiac catheterization, and treatment reports.  The examiner assessed the Veteran's ability to function, and diagnosed the Veteran with atypical chest pain, though was unable to give an etiology opinion.  The examiner stated that to opine as to whether or not the Veteran's chest pain is related to his service would be speculative.  The examiner's rationale was that "chest pain is a nonspecific finding.  [The Veteran] does not carry an actual diagnosis of any condition causing his chest pain.  He has had a normal heart catheterization.  There was a suggestion of esophageal spasm.  However, there is no evidence to corroborate this."  The examiner also stated that chest pain is a nonspecific symptom rather than a diagnosis. 

Private medical records from March 2011 reiterate that the Veteran had nonspecific and atypical chest pain unrelated to a cardiac disability.

The Veteran underwent a VA esophageal conditions examination in April 2012.  The examiner provided a negative opinion, finding that the Veteran's GERD was less likely as not related to his service, or his in-service treatment for chest pain.  The examiner's rationale was that the Veteran was diagnosed with hyperacidity syndrome in April 1991, but that was an insufficient diagnosis for GERD.  The examiner also noted that the Veteran's 2003 hospitalization for chest pain was silent for GERD, and CAD was ruled out.  The Veteran's diagnosis of GERD came in November 2009 many years after separation from active duty.    

In April 2014, the Veteran underwent a VA DBQ.  The VA examiner stated that the Veteran has or had a diagnosis of left ventricular hypertrophy, and paroxysmal atrial fibrillation from 2012.  The examiner reviewed the Veteran's complaints of chest pains, and that he stated that he experienced them for years.  The Veteran stated the severe chest discomfort with tight squeezing over his chest like he experienced in 2012 had not recurred.  The Veteran stated that he thought his chest pain may be acid reflux, or sinus related, though he did not have treatment for these conditions.  The examiner reviewed the Veteran's STRs, and the Veteran's post-service medical history from multiple sources.  The examiner confirmed the Veteran's concentric left ventricular hypertrophy/hypertensive heart disease, prior episode of paroxysmal from 2012, gave a diagnosis of atypical chest pain stating that is a symptom without a specific underlying condition or an associated disability, and symptoms of GERD.  The examiner concluded that no specific condition was found as a cause for chest pain, and that the Veteran's atypical chest pain varied by description over the years, and likely has had multiple different etiologies.  Thus, the examiner concluded that the Veteran's chest pain is not related to the Veteran's in-service treatment/complaints (possible hyperacidity syndrome, abnormal ECG findings, chest pain), and not caused by or related to the Veteran's hypertension or hypertension medication.  The examiner's rationale was based on medical literature review, clinical experience, medial record review, and evaluation of the Veteran.  The examiner explained that the Veteran's possible hyperacidity syndrome occurred in the setting of alcohol use/abuse (reportedly 2-3 quarts daily) and noted that the EKG findings showed non-specific T-wave changes commonly found and likely normal for the Veteran.  As it pertained to the Veteran's assertion of continuous chest pain since service, the examiner noted that some treatment visits notes reported the Veteran had no chest pain; some reports treated the Veteran's complaints with musculoskeletal treatments such as muscle relaxants and physical therapy; and others reports show his complaints were treated with antacids.  In opining that it was less likely as not that any currently diagnosed chest condition, to include any GERD was caused or aggravated by the service-connected hypertension or medication taken for such, the examiner again noted that the Veteran was not diagnosed with a disability related to the chest pain and that his symptoms of GERD were intermittent and his esophagus was described as normal on 2009 EGD report.  He related that the medical literature does not support a cause and effect relationship between the Veteran's blood pressure medications and GERD.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore without a diagnosed disability manifested by chest pain, the Veteran does not have a current disability which can be related to service.  Id. While complaints of chest pain are capable of lay observation, determining an exact disability is not capable of lay observation and is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, at 1377 n. 4 (2007).  The determination of a diagnosis related to chest pain is a complex medical question requiring medical expertise.  The Board finds that the Veteran is not competent to provide a diagnosis disability for his chest pain.  The Board finds the April 2014 VA examiner's conclusion that the Veteran does not have a diagnosed disability manifested by chest pain, convincing, and affords it high probative weight.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  

Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran does not fulfill the first element for service connection concerning a disability manifested by chest pain; therefore, the remaining elements of in-service injury and nexus are moot on both a direct and secondary basis. The Board also observes that as it pertains to GERD and esophageal spasm, the competent medical evidence shows that these conditions were not incurred in service and is not caused by or aggravated by the Veteran's service-connected hypertension.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pseudofolliculitis Barbae

At the Veteran's October 2011 skin diseases DBQ the examiner stated that the Veteran has had a diagnosis of dermatitis or eczema, specifically pseudofolliculitis barbae since 1990.  The Veteran stated that he does have ingrown hairs, and uses over the counter medication.  The Veteran stated that he keeps a low beard, otherwise his beard gets too long and he has ingrown hairs.  Thus, based on the October 2011 skin DBQ results, and the Veteran's lay statements, the Board finds that the Veteran has a current skin disability in the form of pseudofolliculitis barbae.

The Veteran had skin complaints while in-service.  In April 1990 the Veteran requested a no shave chit due to facial bumps and irritation.  Medical staff observed facial bumps in the Veteran's beard area, assessed the Veteran with pseudofolliculitis barbae, and told the Veteran to shave weekly.  In May 1990, the Veteran reported continued mild pseudofolliculitis barbae, and was eventually recommended for a permanent no shaving chit for medical reasons.  Thus, based on the Veteran's in-service complaints and treatment, the Veteran fulfills the in-service element for service connection.

The Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of a skin rash, and his assertions are entitled to probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of a disability like pseudofolliculitis barbae, the Veteran, as a layperson, may be competent to diagnose a skin disability.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged a skin disorder since service and the Court implied that this may be the type of condition lending itself to lay observation to satisfy the nexus requirement).  The Board observes that pseudofolliculitis barbae is a condition that the Veteran is competent to report, as ingrown hairs are a simple condition capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

At the October 2011 skin DBQ, the examiner determined that the Veteran's pseudofolliculitis barbae was not currently active, due to the Veteran having a short beard.  The examiner determined that the Veteran's pseudofolliculitis barbae was not active and therefore did not provide a nexus opinion.  The examiner found that the Veteran did not have a history of pseudofolliculitis barbae since service, and that the Veteran denied medical treatment for pseudofolliculitis barbae.  The examiner stated that it is at least as likely as not that the Veteran's pseudofolliculitis barbae symptoms resolved with keeping his beard at his current length.  In light of these conclusions, the Board finds the rationale of the August 2011 VA examination report of limited probative value.  The opinion stated that the Veteran's pseudofolliculitis barbae was not active at the time of examination, but the opinion did not offer an explanation as to whether or not the Veteran's pseudofolliculitis barbae was resolved entirely.  See Prejean v. West, 13 Vet. App. 444 (2000)

In this case, affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's pseudofolliculitis barbae has continued since his military service.  In reaching that conclusion, the Board finds it significant that the in-service treatment records for pseudofolliculitis barbae at a minimum imply that such problems were continuous in-service.  The Board also relies on the Veteran's statements that he has kept a beard, used over the counter medications, and stated that his skin condition existed for close to twenty years.  Ingrown hairs, and a facial rash due to shaving, are simple medical conditions, and the Board finds the Veteran's lay statements competent to satisfy the nexus element of the claim of service connection.  Entitlement to service connection for pseudofolliculitis barbae is warranted.

Increased Rating Hypertension

The Veteran has been assigned a noncompensable rating for his hypertension effective from November 2003.  The Veteran seeks an increased rating. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's disability has been evaluated under Diagnostic Code 7101 [hypertensive vascular disease (hypertension and isolated systolic hypertension)], which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more. A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code 7101 (2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Based on review of the evidence, the Board finds that the Veteran is entitled to a compensable (10 percent disability) evaluation for the period beginning from November 2009 as the evidence shows that is when medication for hypertension became necessary.  Hart.  VA medical records show that the Veteran stated that he was admitted to a private hospital in November 2009 based on having elevated blood pressure of 250/140 where he was given medication to control his blood pressure.  This was confirmed by the April 2014 examiner.   

Treatment records from Dr. T indicate that the Veteran's systolic blood pressure ranged from 120 to 164 from November 2009 to December 2009.  The Veteran's diastolic blood pressure ranged from 76 to 103 during that same time period.  At the Veteran's April 2010 VA heart examination the Veteran stated that he took Micardis 40 mg daily for his hypertension.  A physical examination of the Veteran at the exam revealed blood pressure of 149/116.  Blood pressure readings from May 2010 showed at worst 132/77.   In September 2010 the Veteran stated that his blood pressure was at worst 180/90.   Blood pressure from October 2012 showed 147/99.  Blood pressures reviewed by the April 2014 VA examiner showed a systolic range of 123 to 139 from May 2010 to February 2014, and diastolic readings of 77 to 88 during the same period.

The April 2014 heart DBQ examiner reviewed the medical evidence of record, and concluded that the Veteran's diastolic blood pressures have been predominantly less than 100 mmHg, and his systolic blood pressures have been predominantly less than 160 mmHg.  At the examination the Veteran's blood pressure averaged 135/90.  The Board notes that the examiner did not take into consideration the Veteran's diastolic history prior to being prescribed medication.  In this regard, the Board finds that the evidence prior to the Veteran being prescribed medication is supportive of finding that the Veteran's diastolic readings were predominately 100 and notes that this was the basis for the Veteran being placed on medication.

Based on the foregoing evidence, the Board concludes that a disability rating of 10 percent, but no higher, is warranted for the Veteran's service connected hypertension beginning from November 2009.  The evidence reflects that his diastolic pressure did increase to over 100 beginning November 2009, and since then, he has continuously used medication to control his symptoms.   Blood pressure readings since that time have typically been lower, and a VA examiner has concluded that continuous medication is necessary to control his hypertension.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for his service-connected hypertension, beginning from November 2009. 

The Board has also considered whether a rating in excess of 10 percent is warranted for the Veteran's hypertension.  However, the evidence shows that the Veteran's blood pressure has been measured numerous times over the course of the present appeal, and his diastolic pressure has predominately been measured under 110. Systolic pressure was at or below 180 at all times, and it did not approach 200 on any occasion since receiving medication for hypertension.  Thus, the criteria for a rating in excess of 10 percent for hypertension have not been met.
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's hypertension are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment of the Veteran's hypertension, need for medication, and even provides a higher rating in the event of more severe clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the facts of the case do not raise a claim for TDIU based on the service-connected hypertension.   


ORDER

Service connection for a chest condition (chest pain) claimed as gastroesophageal reflux disease (GERD) and esophageal spasm is denied.

Entitlement to service connection for pseudofolliculitis barbae is granted.

Beginning from November 2009, a disability rating of 10 percent, but no higher, for service-connected hypertension is granted.

	


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


